73 S.E.2d 464 (1952)
236 N.C. 553
STATE ex rel. UTILITIES COMMISSION
v.
FOX et al.
No. 532.
Supreme Court of North Carolina.
November 26, 1952.
*467 Harry McMullan, Atty. Gen. and John Hill Paylor, Asst. Atty. Gen., Raleigh, for North Carolina Utilities Commission, plaintiff, appellant.
Arch T. Allen, Raleigh, for Great Southern Trucking Co., appellant, intervenor.
J. Ruffin Bailey, Raleigh, for Fredrickson Motor Express, Helms Motor Express, Inc., and Miller Motor Express, appellants, intervenors.
J. Wilbur Bunn, Raleigh, for Overnite Transportation Co., intervenor.
Basil L. Whitener, Gastonia, for defendant, appellee.
DEVIN, Chief Justice.
The General Assembly has constituted the North Carolina Utilities Commission, for certain enumerated purposes, a court of record, with right of appeal therefrom to the Superior Court, and has prescribed the procedure, scope and extent of review on such appeal. Ch. 989, Session Laws 1949, now codified as G.S. § 62-26.10. The Superior Court is authorized to review the proceedings without a jury, and such review shall be confined to the record as certified, except as to certain matters not here pertinent, and "the court shall decide all relevant questions of law". State ex rel. Utilities Comm. v. Atlantic Coast Line R. Co., 235 N.C. 273, 69 S.E.2d 502. "Appeals from the Utilities Commission are confined to questions of law, and on appeal the appellant may not rely upon any grounds for relief which are not set forth specifically in his petition for rehearing by the Commission." State ex rel. Utilities Comm. v. Queen City Coach Co., 233 N.C. 119, 63 S. E.2d 113, 116.
When the appeal from the order of the Utilities Commission in the instant case was duly prosecuted and presented to the Superior Court, the extent of the review was limited to the record as certified and to the questions of law therein presented. There is no provision for additional findings of fact by the judge for the purpose of determining the validity of the order of the Utilities Commission brought in question.
Here it appears the trial judge made findings of fact and upon the findings so made rendered judgment that the order of the Commission was null and void.
Without undertaking at this time and in this state of the record to determine the questions sought to be presented for decision, we deem it proper to remand the case to the Superior Court for judgment on the questions of law presented by the record as certified, or for remand to the Utilities Commission for additional findings if any may be deemed necessary.
Remanded.
PARKER, J., took no part in the consideration or decision of this case.